Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
EMPLOYMENT AGREEMENT dated as of November 19, 2012, by and between Retail
Opportunity Investments Corp., a Maryland corporation (the "Company"), and
Michael B. Haines, residing at the address set forth on the signature page
hereof (the “Executive”).
 
WHEREAS, the Company wishes to offer employment to the Executive, and the
Executive wishes to accept such offer on the terms set forth below.
 
Accordingly, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.           Term.  The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of November
25, 2012 (the "Hire Date") and continuing for a three-year (3) period, unless
sooner terminated in accordance with the provisions of Section 4 or Section 5;
with such employment to continue for successive one-year (1) periods in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless the Company notifies the Executive of non-renewal in writing
six (6) months prior to the expiration of the initial term and each annual
renewal, as applicable (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”).
 
2.           Duties.  As of the Hire Date, the Executive shall perform such
duties as an executive, managerial or administrative nature as reasonably
designated from time to time by the Chief Executive Officer of the Company;
provided, however, that as of the date of the termination of employment of the
individual serving as the Chief Financial Officer of the Company on the Hire
Date, and during the remainder of the Term, the Executive shall be employed as
Executive Vice President, and shall serve as the Chief Financial Officer,
Secretary and Treasurer of the Company.  At all times during the Term, the
Executive shall faithfully perform for the Company the duties of the
aforementioned offices, as applicable, and shall perform such other duties of an
executive, managerial or administrative nature as shall be specified and
designated from time to time by the Chief Executive Officer of the Company.  The
Executive shall devote substantially all of his business time and effort to the
performance of his duties hereunder; provided, however, subject to the approval
of the Board, that Executive may serve on the board of directors or trustees of
any business corporation or charitable organization, provided that such other
activities do not materially interfere with the performance of Executive’s
duties hereunder.
 
 
 

--------------------------------------------------------------------------------

 
3.           Compensation.
 
3.1           Salary.  The Company shall pay the Executive during the Term a
salary at the rate of $250,000 per annum, in accordance with the customary
payroll practices of the Company applicable to senior executives.  At least
annually, the Board of Directors of the Company (the “Board”) shall review the
Executive’s Annual Salary and may provide for increases therein as it may in its
discretion deem appropriate (such annual salary, as increased, the “Annual
Salary”).
 
3.2           Bonus.  During the Term, in addition to the Annual Salary, for
each fiscal year of the Company ending during the Term, the Executive shall
receive an annual bonus of between 0% and 100% of Annual Salary, as determined
in the sole discretion of the Board and based on both the Executive’s
performance and the performance of the Company (the “Annual Bonus”).  Each
Annual Bonus shall be paid in the fiscal year following the year for which such
bonus is awarded, and in any event shall be paid within 30 days after the
financial statements for such prior fiscal year are finalized.
 
3.3           Benefits - In General.  Except with respect to benefits of a type
otherwise provided for under Section 3.4, the Executive shall be permitted
during the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, equity incentive plans, retirement plans,
fringe benefit programs and similar benefits that may be available to other
senior executives of the Company generally, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.
 
3.4           Specific Benefits.  Without limiting the generality of Section
3.3, the Executive shall be entitled to vacation of twenty (20) business days
per year (to be taken at reasonable times in accordance with the Company’s
policies) and an automobile allowance of $750 per month .
 
 
2

--------------------------------------------------------------------------------

 
3.5           Equity Incentive Compensation.  As of the Commencement Date, the
Executive shall be granted an award consisting of 30,000 shares of restricted
stock and 25,000 stock options under the Company’s Equity Incentive Plan.  In
accordance with the terms of the Company's Equity Incentive Plan, the exercise
price of such stock options shall be at fair market value of the shares of the
Company's common stock on the date on which the options are granted.  The stock
options and restricted stock shall each vest in equal installments on the first
three anniversaries of the grant date thereof and shall be subject to the
Company's Equity Incentive Plan and attendant award agreements.
 
3.6           Expenses.  The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement; provided that the
Executive submits proof of such expenses, with the properly completed forms as
prescribed from time to time by the Company in accordance with the Company’s
policies, plans and/or programs.
 
4.           Termination upon Death or Disability.  If the Executive dies during
the Term, the Term shall terminate as of the date of death, and the obligations
of the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4.  If
there is a determination by the Company that the Executive has become physically
or mentally incapable of performing his duties under the Agreement and such
disability has disabled the Executive for a cumulative period of one hundred
eighty (180) days within a twelve (12) month period (a “Disability”), the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive.  Upon
termination of employment due to death or Disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive, in a lump sum payment (subject to Section 7.17 of
this Agreement) within thirty (30) days following Executive’s termination of
employment, (A) Annual Salary, Annual Bonus and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
and (B) (x) the Executive’s Annual Salary and (y) an amount equal to the average
of the Annual Bonuses awarded to the Executive for the last two years
immediately preceding the year in which Executive’s employment is terminated,
provided, however, that if no Annual Bonus is awarded to Executive for the year
(or two years) preceding the year in which Executive’s employment is terminated,
Executive will be entitled to a minimum bonus equal to 50% of the Executive’s
Annual Salary (i.e., initially 125,000); (ii) all outstanding unvested
equity-based incentives and awards held by the Executive shall thereupon vest
and become free of restrictions and be exercisable in accordance with their
terms; and (iii) the Executive (or, in the case of his death, his estate and
beneficiaries) shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.
 
 
3

--------------------------------------------------------------------------------

 
5.           Certain Terminations of Employment.
 
5.1           Termination by the Company for Cause; Termination by the Executive
without Good Reason.
 
(a)           For purposes of this Agreement, “Cause” shall mean the
Executive’s:
 
(i)           the commission by the Executive of a felony or misdemeanor
involving moral turpitude, deceit, dishonesty or fraud;


(ii)           failure to perform his material duties hereunder (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) which failure continues for a period of thirty (30) business days after
written demand for corrective action is delivered by the Company specifically
identifying the manner in which the Company believes the Executive has not
performed his duties;


(iii)           conduct by the Executive constituting an act of willful
misconduct or gross misconduct in connection with the performance of his duties,
including, without limitation, embezzlement or the misappropriation of funds or
property of the Company;


(iv)           public disparagement of the Company, its officers, trustees,
employees or partners;


(v)           breach of any covenant contained in Section 6 of this Agreement;
or


(vi)           deliberate misrepresentation in connection with, or willful
failure to cooperate with, a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials.
 
 
4

--------------------------------------------------------------------------------

 
provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or (vi)
above and on written notice given to the Executive at any time not more than 30
days following the occurrence of any of the events described in clause (iv) or
(v) above (or, if later, the Company’s knowledge thereof).
 
(b)           The Company may terminate the Executive’s employment hereunder for
Cause, and the Executive may terminate his employment on at least thirty (30)
days’ written notice.  If the Company terminates the Executive for Cause, or the
Executive terminates his employment and the termination by the Executive is not
covered by Section 4 or 5.2, (i) the Executive shall receive Annual Salary,
Annual Bonus for the preceding fiscal year (if unpaid), and other benefits (but,
in all events, and without increasing the Executive’s rights under any other
provision hereof, excluding any bonuses not yet paid) earned and accrued under
this Agreement prior to the termination of employment (and reimbursement under
this Agreement for expenses incurred prior to the termination of employment),
and (ii) the Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.
 
5.2  Termination by the Company without Cause; Termination by the Executive for
Good Reason; Expiration/Non-Renewal of the Agreement by the Company.
 
(a)           For purposes of this Agreement, “Good Reason” shall mean the
following, unless consented to by the Executive:
 
(i)
any material breach of the employment agreement by the Company which shall
include, but not be limited to, a material, adverse alteration in the nature of
Executive’s duties, responsibilities or authority;



 
(ii)
a material reduction in Executive’s Annual Salary (other than as provided in
Section 3.1(b)) as in effect at the time in question, or a failure to pay such
amounts when due which is not cured within thirty (30) days after written
notice; or



 
(iii)
a change in Executive’s direct reporting to anyone other than the Chief
Executive Officer of the Company.



 
5

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof is given no later than thirty
(90) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises; and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have thirty (30) days from the date notice of such a termination
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder.
 
(b)           The Company may terminate the Executive’s employment at any time
for any reason or no reason.  The Executive may terminate the Executive’s
employment with the Company at any time for any reason or no reason, and for
Good Reason under this Section 5.2.  If the Company terminates the Executive’s
employment and the termination is not covered by Section 4 or 5.1, or the
Executive terminates his employment for Good Reason, or upon expiration of the
Term if the Company has notified the Executive of non-renewal of this Agreement
under Section 1, above, (i) the Executive shall be entitled to receive, in a
lump sum payment (subject to Section 7.17 of this Agreement) within thirty (30)
days following Executive’s termination of employment, (A) Annual Salary, Annual
Bonus and other benefits earned and accrued under this Agreement prior to the
date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination); (B) subject to Executive's execution
and delivery and non-revocation of a general release of claims in favor of the
Company and its affiliates, (x) in the event of such a termination of employment
(1) on or prior to the first anniversary of the date of this agreement, one
times, and (2) at any time following the first anniversary of the date of this
Agreement, two times, Annual Salary and (y) in the event of such a termination
of employment (1) on or prior to the first anniversary of the date of this
Agreement, $125,000, and (2) at any time following the first anniversary of the
date of this Agreement, two times, the average of the Annual Bonuses awarded to
the Executive for the last two years immediately preceding the year in which
Executive’s employment is terminated (to the extent applicable), provided,
however, that if no Annual Bonus is awarded to Executive for the year (or two
years) preceding the year in which Executive’s employment is terminated,
Executive will be entitled to a minimum bonus equal to 50% of the Executive’s
Annual Salary (i.e., initially $125,000 x 2); and (C) the Executive’s car
allowance for one (1) year; (ii) all outstanding unvested equity-based
incentives and awards shall thereupon vest and become free of restrictions and
be exercisable in accordance with their terms; and (iii) the Executive shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder.
 
 
6

--------------------------------------------------------------------------------

 
5.3           Change in Control.
 
(a)           Notwithstanding any other provision hereof to the contrary, if,
within the twelve (12) month period following a Change in Control (as defined
below), (i) the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, (ii) the Executive voluntarily
terminates his employment for any reason, or (iii) upon expiration of the Term
if the Company has notified the Executive of non-renewal of this Agreement under
Section 1, the Executive shall be entitled to (but without duplicating) the
payments and benefits set forth in Section 5.2(b) above; provided, however,
that, for purposes of Section 5.2(b)(B)(x) and (y), the Executive shall in all
events be entitled to two times Annual Salary and two times the average Annual
Bonus awarded to the Executive for the last two years (as determined
thereunder).
 
(b)           For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:
 
(i)           any “person” or “group” of persons, as such terms are used in
Sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than any employee benefit plan sponsored by the Company,
becomes the “beneficial owner”, as such term is used in Section 13 of the
Exchange Act (irrespective of any vesting or waiting periods) of (A) common
shares in an amount equal to thirty percent (30%) or more of the sum total of
the common shares issued and outstanding immediately prior to such acquisition
as if they were a single class and disregarding any equity raise in connection
with the financing of such transaction; provided, however, that in determining
whether a Change in Control has occurred, outstanding shares or voting
securities which are acquired in an acquisition by (x) the Company or any of its
subsidiaries or (y) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any of its subsidiaries shall not constitute an
acquisition which can cause a Change in Control;


(ii)           the approval of the dissolution or liquidation of the Company;


(iii)           the approval of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or


 
7

--------------------------------------------------------------------------------

 
(iv)           a turnover, during any two (2) year period, of the majority of
the members of the Board, without the consent of the majority of the members of
the Board as to the appointment of the new Board members.


For the avoidance of doubt, in the event the Company merges with or into another
entity, such merger (or similar corporate transaction) shall not be deemed to
constitute a Change in Control of the Company under this Agreement if the
Executive continues, or has the opportunity to continue, in his employment with
the merged companies as Chief Financial Officer (or an equivalent title thereto)
with the same terms and conditions as provided herein, unless the Executive
agrees otherwise.
 
6.           Covenants of the Executive.
 
6.1           Covenant Against Competition; Other Covenants.  The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 6 (and any related enforcement provisions
hereof), its successors and assigns) is to invest in, acquire (either directly
or through debt acquisitions), own, lease, reposition and manage a diverse
portfolio of necessity-based retail properties, including, but not limited to,
well located community and neighborhood shopping centers, anchored by national
or regional supermarkets and drugstores (such businesses, and any and all other
businesses in which,  at the time of Executive’s termination, the Company is
actively and regularly engaged or actively pursuing, herein being collectively
referred to as the “Business”); (ii) the Company is one of the limited number of
persons who have developed such a business; (iii) the Company’s Business is
national in scope; (iv) the Executive’s work for the Company has given and will
continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6.  Accordingly, the
Executive covenants and agrees that:
 
 
8

--------------------------------------------------------------------------------

 
(a)           By and in consideration of the salary and benefits to be provided
by the Company hereunder, including the severance arrangements set forth herein,
and further in consideration of the Executive’s exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
period commencing on the date hereof and ending twelve (12) months following the
date upon which the Executive shall cease to be an employee of the Company and
its affiliates, he shall not directly or indirectly, whether as an owner,
partner, shareholder, principal, agent, employee, consultant or in any other
relationship or capacity, (i) engage in any element of the Business (other than
for the Company or its affiliates) or otherwise compete with the Company or its
affiliates, (ii) render any services related to the Business to any person,
corporation, partnership or other entity (other than the Company or its
affiliates) engaged in any element of the Business, or (iii) render services
related to the Business to any person, corporation, partnership or other entity
(other than the Company or its affiliates) as a partner, shareholder, principal,
agent, employee, consultant or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Executive is not a controlling person
of, or a member of a group which controls, such entity and (C) the Executive
does not, directly or indirectly, own 1% or more of any class of securities of
such entity.
 
(b)           During and after the Term, the Executive shall keep secret and
retain in strictest confidence, and shall not use for his benefit or the benefit
of others, except in connection with the business and affairs of the Company and
its affiliates, all non-public confidential matters relating to the Company’s
Business and the business of any of its affiliates and to the Company and any of
its affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.  Notwithstanding the
foregoing, Executive may disclose Confidential Company Information (i) to his
attorneys (for the purpose of seeking legal advice), to his accountants (for the
purposes of seeking professional advice), to his immediate family members whom
Executive ensures will not divulge such information to any other party, and (ii)
in response to a subpoena; court, regulatory, or arbitral order; or other valid
legal process, provided the Executive (A) promptly notifies the Company, (B)
uses commercially reasonable efforts to consult with the Company with respect to
and in advance of the disclosure thereof and (C) reasonably cooperates with the
Company to narrow the scope of the disclosure required to be made; .
 
 
9

--------------------------------------------------------------------------------

 
(c)           During the period commencing on the date hereof and ending two (2)
years following the date upon which the Executive shall cease to be an employee
of the Company and its affiliates, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
affiliates, any employee, agent or independent contractor thereof or (ii) hire
(on behalf of the Executive or any other person or entity) any employee who has
left the employment of the Company or any of its affiliates within the one-year
period which follows the termination of such employee’s employment with the
Company and its affiliates.  During the period commencing on the date hereof and
ending two (2) years following the date upon which the Executive shall cease to
be an employee of the Company and its affiliates, the Executive shall not,
whether for his own account or for the account of any other person, firm,
corporation or other business organization, solicit for a competing business or
intentionally interfere with the Company’s or any of its affiliates’
relationship with, or endeavor to entice away from the Company or any of its
affiliates for a competing business, any person who during the Term is or was a
customer, client, agent, or independent contractor of the Company or any of its
affiliates.
 
(d)           All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by the
Executive or made available to the Executive containing Confidential Company
Information (i) shall at all times be the property of the Company (and, as
applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Executive’s termination of employment, shall
be immediately returned to the Company.  This section shall not apply to
materials that Executive possessed prior to his business relationship with the
Company, to Executive’s personal effects and documents, and to materials
prepared by Executive for the purposes of seeking legal or other professional
advice.
 
 
10

--------------------------------------------------------------------------------

 
(e)           While the Executive’s non-compete obligations under Section 6.1(a)
are in effect, the Executive shall not publish any statement or make any
statement under circumstances reasonably likely to become public that is
critical of the Company or any of its affiliates, or in any way otherwise
maligning the Business or reputation of the Company or any of its
affiliates,  unless otherwise required by applicable law or regulation or by
judicial order.
 
6.2           Rights and Remedies upon Breach.
 
(a)           The Executive acknowledges and agrees that any breach by him of
any of the provisions of Section 6.1 or any subparts thereof (individually or
collectively the “Restrictive Covenants”) would result in irreparable injury and
damage for which money damages would not provide an adequate remedy.  Therefore,
if the Executive breaches, or threatens to commit a breach of, any of the
provisions of Section 6.1 or any subpart thereof, the Company and its
affiliates, in addition to, and not in lieu of, any other rights and remedies
available to the Company and its affiliates under law or in equity (including,
without limitation, the recovery of damages), shall have the right and remedy to
have the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.
 
(b)           The Executive agrees that the provisions of Section 6.1 of this
Agreement and each subsection thereof are reasonably necessary for the
protection of the Company’s legitimate business interests and if enforced, will
not prevent Executive from obtaining gainful employment should his employment
with Company end.  The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 6 are unreasonable or otherwise unenforceable as
drafted.  The existence of any claim or cause of action by the Executive,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of the Restrictive Covenants.
 
 
11

--------------------------------------------------------------------------------

 
7.           Other Provisions.
 
7.1           Severability.  The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects as drafted.  If it is determined that
any of the provisions of this Agreement, including, without limitation, any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.
 
7.2           Duration and Scope of Covenants.  If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
 
7.3           Enforceability; Jurisdiction; Arbitration.
 
(a)           The Company and the Executive intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in Section 6 upon
the courts of any jurisdiction within the geographical scope of the Restrictive
Covenants.  If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to each jurisdiction’s being, for this
purpose, severable, diverse and independent covenants, subject, where
appropriate, to the doctrine of res judicata.  The parties hereby agree to waive
any right to a trial by jury for any and all disputes hereunder (whether or not
relating to the Restricted Covenants).
 
 
12

--------------------------------------------------------------------------------

 
(b)           Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 6, to the extent necessary for the Company (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.2) that is not resolved by the Executive and the
Company (or its affiliates, where applicable) shall be submitted to arbitration
in California in accordance with California law and the employment arbitration
rules and procedures of the American Arbitration Association, before an
arbitrator experienced in employment disputes who is licensed to practice law in
the State of California.  The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
the Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.
 
7.4           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid.  Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:
 
(i)           If to the Company, to:
Retail Opportunity Investments Corp.
Renaissance Towne Centre-La Jolla
8905 Towne Centre Drive, Suite 108
San Diego, California 92122
Attention:  Stuart Tanz


with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention:  Jay Bernstein


(ii)           If to the Executive, to:
[Address included on signature page]
 
 
13

--------------------------------------------------------------------------------

 
Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.


7.5           Cooperation.  Executive shall provide Executive’s reasonable
cooperation in connection with any pending claim, litigation, regulatory or
administrative proceeding involving the Company (or any appeal from any action
or proceeding) arising out of or related to the period when Executive was
employed by the Company.  In the event that Executive’s cooperation is requested
after the termination of his employment, the Company shall (i) use its
reasonable efforts to minimize interruptions to his personal and professional
schedule and (ii) reimburse Executive for all reasonable and appropriate
out-of-pocket expenses actually incurred by him in connection with such
cooperation upon reasonable substantiation of such expenses.
 
7.6           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
 
7.7           Waivers and Amendments.  This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.
 
7.8           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA
 
 
14

--------------------------------------------------------------------------------

 
7.9           Assignment.  This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void.  In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder, provided that
the successor or purchaser agrees, as a condition of such transaction, to assume
all of the Company’s obligations hereunder.
 
7.10           Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.
 
7.11           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors (including as a
result of the transactions contemplated by the Framework Agreement), permitted
assigns, heirs, executors and legal representatives.
 
7.12           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument.  Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.
 
7.13           Survival.  Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3, 7.10 and 7.15, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3, 7.10 and 7.15), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.
 
7.14           Existing Agreements.  The Executive represents to the Company
that he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.
 
 
15

--------------------------------------------------------------------------------

 
7.15           Indemnification.  The Company shall cause the Executive (together
with other officers and directors) to be indemnified for any actions taken or
omissions made within the scope of his employment to the fullest extent provided
under the Company’s bylaws, operating agreements, and directors and officers
liability insurance (which the Company agrees to maintain throughout the Term),
with coverage in such amounts as are generally provided by similarly situated
employers in the Business.  The Company shall continue to indemnify the
Executive as provided above and maintain such liability insurance coverage for
the Executive, after the Term has ended for any claims that may be made against
him with respect to actions taken or omissions made within the scope of
Executive’s employment or service as an officer or trustee of the Company.
 
7.16           Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
7.17           Section 409A Compliance.  Any payments under this Agreement that
are deemed to be deferred compensation subject to the requirements of Section
409A of the Code, are intended to comply with the requirements of Section
409A.  To this end and notwithstanding any other provision of this Agreement to
the contrary, if at the time of Executive’s termination of employment with the
Company, (i) the Company’s securities are publicly traded on an established
securities market; (ii) Executive is a “specified employee” (as defined in
Section 409A); and (iii) the deferral of the commencement of any payments or
benefits otherwise payable pursuant to this Agreement as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of such payments (without any reduction in amount ultimately paid or provided to
Executive) that are not paid within the short-term deferral rule under Section
409A (and any regulations thereunder) or within the “involuntary separation”
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii).  Such deferral shall
last until the date that is six (6) months following Executive’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A).  Any amounts the payment of which are so deferred shall be paid in a lump
sum payment within ten (10) days after the end of such deferral period.  If
Executive dies during the deferral period prior to the payment of any deferred
amount, then the unpaid deferred amount shall be paid to the personal
representative of Executive’s estate within sixty (60) days after the date of
Executive’s death.




 
17

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
 
By:           /s/ Stuart A. Tanz
Name:      Stuart A. Tanz
Title:        President  and Chief Executive Officer
 
/s/ Michael B. Haines
 
 
 
18

--------------------------------------------------------------------------------

 